ORDER

PER CURIAM.
Carl T. Givens (“movant”) appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 without an evidentiary hearing. Movant argues the trial court clearly erred in denying his request for relief because his guilty pleas were involuntary due to a mistaken belief regarding his sentence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).